DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 17 November 2021, with respect to the rejection(s) of claim(s) 1-8, 22, 23, and 26-31 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2014/0343625 to O’Laighin et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "said application" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the examiner will interpret claim 31, line 5, to read as “said applicator”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 22, 23, and 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0343625 to O’Laighin et al., hereinafter O’Laighin.
Regarding claim 1, O’Laighin teaches a skin rejuvenation device (para 0009-0012; Fig 1, 3: stimulation device 101), the device comprising: a power supply (high voltage supply 102) adapted to generate a voltage and having at least two output terminals (para 0054-0056), said power supply providing a positive polarity between one of said at least two output terminals and ground and a negative polarity between another of said at least two terminals and ground (para 0060); an applicator comprising a first node and a second node, said first and second nodes adapted to come into contact with the skin to be treated (electrodes 110; see e.g. para 0061: electrodes placed on skin); and a control (microcontroller 2), wherein said control is adapted to periodically connect the first node one of said at least two terminals or electrically isolated from the power supply in order to float with respect to ground, and wherein said control is adapted to periodically connect the second node is between a negative one of said at least two terminals or electrically isolated from the power supply in order to float with respect to ground (para 0058-0061); and wherein the power supply delivers a current through the 
Regarding claim 2, O’Laighin further teaches a voltage control adapted to modulate a frequency of the voltage (para 0054; voltage supply 102).
Regarding claim 3, O’Laighin further teaches wherein the voltage control is further adapted to modulate the frequency of the voltage between 1,000 Hz and 350,000 Hz (para 0054).
Regarding claim 4, O’Laighin further teaches wherein the voltage control is further adapted to modulate at least one selected from an amplitude, pulse rate, pulse sweep, and duty cycle of the voltage (para 0076).
Regarding claim 6, O’Laighin further teaches wherein the power supply is adapted to deliver a periodic voltage comprising of a first period of positive voltage through the first node followed by a second period of no voltage through the first node (Fig 3; para 0061).
Regarding claim 22, O’Laighin further teaches wherein said control applies said output to at least one of said nodes to activate that node and not to at least one other node to allow that other node to float (para 0082).
Regarding claim 23, O’Laighin further teaches wherein said control applies said output to at least one of said nodes to activate that node and allows that node to float to discharge that node (para 0082).
Regarding claim 26, O’Laighin teaches a skin rejuvenation device (para 0009-0012; Fig 1, 3: stimulation device 101), the device comprising: a power supply (high voltage supply 102) adapted to generate a voltage and having at least two output terminals (para 0054-0056), said power supply providing a particular polarity between one of said at least two output terminals and ground (para 0060); an applicator comprising a plurality of spaced apart electrically conductive nodes said conductive nodes adapted to come into contact with the skin to be treated (electrodes 110; see e.g. para 0061: electrodes placed on skin); and a control (microcontroller 2), wherein said control is adapted to selectively connect each of said nodes with one of said output terminals, the other of said output terminals or to float with respect to ground (para 0058-0061), wherein said plurality of said nodes comprise a plurality of first nodes, a plurality of second nodes, and a plurality of third nodes (para 0084; Fig 9), wherein at least some of said third nodes are between one of said first nodes and said one of said second nodes (Fig 9: center electrodes of channel 2 are between those of channel 1 and channel N), wherein said control is adapted to selectively define a plurality of patterns of connection of said nodes with said at least two output terminals, with, a first of said patterns selectively connecting said first nodes with one of said at least two output terminal, said second nodes with said other of said at least two output terminals and said third nodes to float with respect to ground (para 0082-0084), wherein said plurality of patterns comprising at least one chosen from linear waves, circular waves or spiral waves in order to treat multiple different skin conditions (para 0084).
Regarding claim 27, O’Laighin further teaches wherein said control is adapted to connect alternating ones of said electrodes with said one output terminal and said second output terminal to define a second pattern wherein all of said nodes are activated (para 0084).
Regarding claim 28, O’Laighin further teaches a voltage control adapted to modulate a frequency of the voltage (para 0054; voltage supply 102).
Regarding claim 29, O’Laighin further teaches wherein the voltage control is further adapted to modulate the frequency of the voltage between 1,000 Hz and 350,000 Hz (para 0054).
Regarding claim 30, O’Laighin further teaches wherein the power supply is adapted to deliver a periodic voltage comprising of a first period positive voltage through at least one output terminal followed by a second period of no voltage through any of the output terminals (Fig 3; para 0061).
Regarding claim 31, O’Laighin teaches a method for stimulating skin with a device (para 0009-0012; Fig 1, 3: stimulation device 101), the device having a power supply (high voltage supply 102) adapted to generate a voltage (para 0054-0056) and an applicator, said power supply having at least two output terminals and providing a positive polarity between one of said at least two output terminals and ground and a negative polarity between another of said at least two terminals and ground (electrodes 110; para 0060-0061), said application have a first node and a second node, said first and second nodes adapted to come into contact with the skin to be treated (electrodes 110; see e.g. para 0061: electrodes placed on skin), the method comprising: configuring the first node as a positive electrode electrically coupled to the one of said at least two output terminals the power supply or electrically isolated from the power supply, and configuring the second node as a negative electrode coupled to the another of said at least two terminals of the power supply or electrically isolated from the power supply (para 0058-0061); and periodically delivering a current with the power supply through the first node to the skin when the first node is configured as the positive electrode and periodically returning a current from the skin to the power supply through the second node when the second node is configured to be the negative electrode and delivering no current to orInventorsMark Campbell Serial No.16/643,382Page6from the skin when the first and second nodes are isolated from the power supply (para 0060-0061, 0082) to define a dissipation period during which current is dissipated through the skin (abstract; Fig 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Laighin in view of US 2016/0151238 to Crunick et al., hereinafter Crunick (previously cited).
Regarding claim 4, O’Laighin discloses the limitations of claim 2, but does not disclose wherein the voltage control is further adapted to modulate at least one selected from an amplitude, pulse rate, pulse sweep, and duty cycle of the voltage.
However, Crunick teaches wherein the voltage control is further adapted to modulate at least one selected from an amplitude, pulse rate, pulse sweep, and duty cycle of the voltage (para 0209- 0213).
Therefore, it would have been obvious at the time the application was effectively filed to modify the skin rejuvenation device of Avrahami wherein the voltage control is further adapted to modulate at least one selected from an amplitude, pulse rate, pulse sweep, and duty cycle of the voltage, as taught by O’Laighin, for purpose of assessing the response of facial tissue of the patient during the application of treatment (para 0209).
Regarding claim 7, O’Laighin discloses the limitations of claim 2, but does not disclose wherein the device further comprises a network interface.
However, Crunick teaches wherein the device further comprises a network interface (para 0261).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the skin rejuvenation device of Avrahami wherein the device further comprises a network interface, as taught by O’Laighin, for purpose of storing treatment data and information for continuing treatment in a clinical or home setting (para 0260).
Regarding claim 8, O’Laighin disclose the limitations of claim 8, but does not disclose wherein the device further comprises a wireless interface.
However, Crunick teaches wherein the device further comprises a wireless interface (para 0261).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the skin rejuvenation device of Avrahami wherein the device further comprises a wireless interface, as taught by O’Laighin, for purpose of storing treatment data and information for continuing treatment in a clinical or home setting (para 0260).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792